Citation Nr: 1519346	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patella chondromalacia of the right knee, to include extraschedular consideration, prior to December 28, 2009.  

2.  Entitlement to an initial rating in excess of 30 percent for patella chondromalacia of the right knee since December 28, 2009.  

3.  Entitlement to a temporary total rating based on the need for convalescence following right knee arthroscopy associated with the Veteran's service-connected right knee patella chondromalacia on August 20, 2003.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.  

5.  Entitlement to a compensable initial rating for bilateral hearing loss.  

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989 and from October 1989 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the issues of entitlement to a rating in excess of 30 percent for patella chondromalacia of the right knee since December 28, 2009, a temporary total rating, and TDIU were previously before the Board in March 2014, at which time these issues were remanded for further development.  In January 2015, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for patella chondromalacia of the right knee, to include extraschedular consideration, prior to December 28, 2009, following an October 2014 order from the Court of Appeals for Veterans Claims (Court) to vacate, in part, and remand the issue to the Board.  In that remand, the Board noted that development was still being conducted in compliance with the March 2014 remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last two remands was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the development directed in the March 2014 and January 2015 remands have not been completed.  While VA treatment records were added to the claims file, the Veteran was not scheduled for a VA examination with respect to his right knee, and opinions were not obtained with respect to the current nature and severity of the Veteran's right knee disability, the residuals of the Veteran's August 2003 right knee arthroscopy, and the findings of the September 2009 VA examination.  Furthermore, the Veteran' claim was not referred to the Veterans Service Center Manager to determine a convalescent rating, if applicable, nor was it referred to the Director of Compensation Service to determine if TDIU is warranted for the time period following the Veteran's August 2003 arthroscopy.  

Thus, the Board finds that that remand is necessary to ensure that all development is completed in compliance with the March 2014 and January 2015 Board remands.  See Stegall, supra.  

With respect to the Veteran's claims for higher initial ratings for hearing loss and tinnitus, the Board notes that a rating decision issued in August 2013 granted service connection for bilateral hearing loss and tinnitus and assigned a noncompensable and 10 percent rating, respectively, effective September 17, 2012.  Thereafter, in July 2014, the Veteran entered a notice of disagreement as to the propriety of these initially assigned ratings.  See 38 C.F.R. § 20.201.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement related thereto, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to higher initial ratings for bilateral hearing loss and tinnitus.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.  

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his right knee disability from May 2003 to present.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's right knee disability.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

Such examination should include detailed range of motion studies of the right knee, and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of right knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  

The examiner must state at which point during the range of motion the Veteran experiences any limitation of motion of the right knee that is specifically attributable to pain.  

The examiner is also asked to review the September 2009 VA examination and provide a retrospective opinion as to at what point during the range of motion the Veteran experienced any limitation of motion of the right knee that was specifically attributable to pain.  

If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, or at what point during the range of motion the Veteran experienced any limitation of motion of the right knee that was specifically attributable to pain either presently or at the time of the VA examination in September 2009, that fact must be so stated and an explanation should be provided as to why.

The examiner must also address whether the Veteran's August 20, 2003 right knee arthroscopy resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how long.  

The rationale for any opinion offered must be provided.  

4.  After conducting the above development, refer the case to the Veterans Service Center Manager, for approval of any further extension of convalescent rating under 38 C.F.R. § 4.30(b).  

5.  Refer the claim to the Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted from August 20, 2003, to approximately November 2003 based on the Veteran's right knee arthroscopy.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other relevant factors during that period.  

6.  After undertaking the development above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include whether an extraschedular rating for his right knee disability is warranted.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

